Citation Nr: 0106743	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for aching joints, 
muscle pain and twitching, to include pain of the right knee, 
due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.  

3.  Entitlement to service connection for numbness of the 
upper and lower extremities due to an undiagnosed illness.  

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 1999, the veteran stated that he wanted his claim 
for aching joints to include problems with his right knee.  
By a December 1999 rating action, the RO denied service 
connection for residuals of a torn anterior cruciate ligament 
and degeneration of the lateral meniscus, and a popliteal 
fossa cyst.  The veteran thereafter requested that the 
determination be reconsidered.  In January 2000 the RO 
confirmed and continued the denial.  In October 2000, the 
veteran's representative argued that service connection for 
right knee pain has always been at issue since it is 
inextricably intertwined with the issue of service connection 
for aching joints.  The representative stated that the claim 
was service connection for aching joints, to include service 
connection for right knee pain.  See Informal Hearing 
Presentation.  In light of the foregoing and in order to 
encompass the veteran's contentions, the relevant issue on 
appeal has been restyled as listed on the title page.

In December 1999, the RO denied service connection for 
erectile dysfunction and a left wrist disability on the basis 
that the claims were not well grounded.  Recent legislation 
has eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  As such, these claims 
are referred back to the RO for appropriate action.


REMAND

The veteran, in essence, seeks entitlement to service 
connection for aching joints, muscle pain and twitching 
including right knee pain, a skin condition, and numbness of 
the upper and lower extremities, either on a direct basis or 
due to an undiagnosed illness.

Generally, service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2000).

For Persian Gulf War veterans, service connection is 
warranted for an undiagnosed illness under the provisions of 
38 C.F.R. § 3.317 (2000) provided that the veteran suffers 
from a chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses that became 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual condition.  38 U.S.C.A. § 1117 (West 1994); 38 
C.F.R. § 3.317.

In this case, the veteran's DD 214 does not show any foreign 
service during his period of active duty from October 1989 to 
January 1993.  Instead, a Persian Gulf War checklist reflects 
that he had verified service in Southwest Asia from September 
1, 1990, to March 17, 1991.  Given the foregoing, additional 
development is needed to obtain the veteran's service 
personnel records, and to obtain confirmation of Southwest 
Asia service by the service department. 

Of record is a September 1998 Persian Gulf Examination 
report.  In that report, the examiner stated that the veteran 
was initially examined in July 1998 and then indicated that a 
copy of that report was contained within the file.  The 
examiner stated that the September report was an elaboration 
of the symptoms that the veteran related at the time of the 
previous examination.  However, the July 1998 examination 
report is not of record.  As such additional development in 
this regard is warranted.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Regarding the claim of entitlement to service connection for 
aching joints, muscle pain and twitching, to include right 
knee pain, the service medical records show that the veteran 
complained of low back pain in August 1992 and objective 
examination revealed low back pain with joint pain.  The 
assessment was lumbar strain/mechanical versus arthralgia.  
The reports also reflect that in September 1992, the veteran 
received treatment for knee pain.  Except for positive valgus 
sign and abrasions, clinical findings were normal.  The 
assessment was bilateral knee strain.  The September 1998 
Persian Gulf Examination report shows an assessment of aching 
joints, no diagnosis ascertained and etiology unknown.  
Neurological examination was normal.  However, a July 1999 
report of a magnetic resonance imaging test reveals findings 
of a torn anterior cruciate ligament, effusion, degeneration 
of the lateral meniscus, and a popliteal fossa cyst.  Also of 
record is a January 2000 VA medical report showing treatment 
for instability of the knee with occasional locking and a 
diagnosis of right anterior cruciate ligament.  Given the 
foregoing, the Board finds that additional clinical 
development is needed in order to determine whether the 
veteran's complaints of aching joints, muscle pain and 
twitching can be attributed to these diagnoses or any other 
clinical diagnoses.  

Regarding the claim of entitlement to service connection for 
a skin condition, additional development is warranted.  The 
service medical records show that in September 1992, after 
rolling in poison ivy, the veteran received treatment for 
scratches and reddish brown areas of the forearms and 
abdomen.  The assessment was contact dermatitis.  On the 
September 1998 Persian Gulf Examination report, the 
assessment was skin rash and the examiner stated that it was 
most likely contact dermatitis.  The examiner however 
deferred to the dermatology examiner.  On dermatology 
examinations, the impressions were keratosis pilaris, mild 
involving the dorsal upper arms; multiple rashes; 
folliculitis of the right dorsal forearm and intermittently 
of the upper trunk, upper extremities, and neck as reported 
by the veteran; and post-inflammatory hyperpigmentation 
involving the right ventral forearm or wrist.  The examiner 
stated that the veteran's report of rashes with exposure to 
various agents would suggest an irritant dermatitis or 
possibly allergic dermatitis, both of which would be 
considered contact dermatitis.  However, he was not able to 
make a specific diagnosis based on the veteran's history 
alone and he was unable to comment regarding etiology without 
a specific diagnosis; hence, the etiology was unknown.  
Because of the uncertainty of the examiner's findings, the 
Board is of the opinion that additional clinical development 
is warranted to determine whether the veteran's problems of 
the skin can be attributed to these diagnoses or any other 
clinical diagnoses.  

Regarding the claim of entitlement to service connection for 
numbness of the upper and lower extremities, additional 
development is needed to clarify the various diagnoses of 
record.  On neurological examination in August 1998, clinical 
findings were normal and the examiner stated that there was 
nothing on examination that would suggest any kind of 
neurological or medical illness.  The veteran's complaints 
seemed to be somatization as he had multiple complaints 
without objective evidence or findings that suggested organic 
disease.  However, the September 1998 Persian Gulf 
Examination report shows that although clinical findings were 
normal, an assessment of numbness of the hands and feet was 
made.  The examiner noted that the veteran was not a 
diabetic; consequently, no etiology could be identified for 
this problem.  Additionally, review of the record shows that 
the veteran continues to complain of explained numbness of 
the upper and lower extremities.  In light of the 
inconsistent findings of record, the veteran's continuous 
complaints, and the recent change in VA law, additional 
medical development is warranted.  

Regarding the claim for a compensable evaluation for 
hemorrhoids, the Board notes that the veteran maintains that 
his disability has increased in severity and that he has not 
been afforded a post-service examination to determine the 
current severity of his disability.  The duty to assist 
specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  
Also, if an examination report does not contain sufficient 
detail, it is incumbent upon the VA to return the report as 
inadequate for evaluation purposes.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the above, the case is remanded to the RO for the 
following action: 

1.  The RO should take reasonable steps 
to obtain the veteran's service personnel 
records in an effort to verify his 
claimed service in Southwest Asia during 
the Gulf War.  The service department 
should be asked to verify such service.  
All materials obtained should be 
associated with the file.  (If the 
service department affirmatively states 
that the veteran did not serve in the 
Southwest Asia theater of operations 
during the Persian Gulf War, the RO 
should modify the adjudication of the 
veteran's claims accordingly, to include 
any requested development contained 
within this remand.)

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of the 
disabilities at issue since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured, and 
associate them with the claims folder, to 
include the above-referenced July 1998 
Persian Gulf Examination report.  
Facilities contacted should include the 
VA Medical Center in Minneapolis, 
Minnesota.

3.  The RO should schedule the veteran 
for VA examinations by appropriate 
examiners to determine the nature, extent 
and etiology of the following:  aching 
joints, muscle pain and twitching, to 
include right knee pain; a skin 
condition; and numbness of the upper and 
lower extremities, which he claims are 
due to service in Southwest Asia during 
the Gulf War.  All indicated tests and 
studies should be accomplished.  

The examiners should address all 
condition and symptoms elicited from the 
veteran as well as provide details about 
the onset, frequency, duration, and 
severity of all complaints and state what 
precipitates and what relieves them.  The 
examiners should list all diagnosed 
condition and state which symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with each.  If all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results cannot be 
associated with a diagnosed disorder, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  

If such specialist examinations are 
required, the specialist should be 
provided with all examination reports and 
test results, and the symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis should be specified.  The 
specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis. 

After the specialists' examinations have 
been completed, and all laboratory 
results received, a final report 
providing a list of diagnosed condition 
should be made.  All symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis 
should be listed separately.  Any 
differences of opinions or differing 
diagnoses must be reconciled by the 
examiners.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  

4.  The RO should schedule the veteran 
for a VA proctology examination to 
determine the nature and extent of his 
hemorrhoids.  All necessary tests should 
be conducted.  The report of examination 
should include a detailed account of all 
manifestations of rectal pathology found 
to be present.  The examiner must specify 
whether the veteran's hemorrhoids are 
large or thrombotic, irreducible with 
excessive redundant tissue and whether 
there is persistent bleeding with 
secondary anemia or fissures.  
Appropriate testing must be conducted in 
order to determine whether the veteran 
has anemia.  The examiner must comment on 
whether there are fissures or any 
secondary anemia and whether either is 
the result of the service-connected 
disability.  A complete rationale for all 
opinions and conclusions drawn should be 
provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
above-requested actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Thereafter, the RO should 
readjudicate the issues on appeal in 
accordance with applicable law and 
regulations.  In so doing, the RO should 
address the issue of whether the veteran 
served in the Southwest Asia theater 
during the Persian Gulf War.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this remand is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 

(2000).  The veteran is also advised that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




